Citation Nr: 1808548	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  12-11 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or secondary to service-connected asthma.

3.  Entitlement to service connection for right knee disability, to include as secondary to service-connected lateral meniscus tear of the left knee.

4.  Entitlement to a rating in excess of 10 percent for lumbosacral strain prior to February 23, 2012, and in excess of 20 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to October 2000. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In a July 2010 rating decision, the RO, in pertinent part, denied a rating in excess of 10 percent for lumbosacral strain.  In January 2015, the Board denied a rating in excess of 10 percent for lumbosacral strain prior to February 23, 2012, and granted a 20 percent rating from the date forward.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court granted a Joint Motion for Remand (JMR) filed by the parties to the appeal, thereby vacating the Board's decision to the extent that it denied still-higher ratings for lumbosacral strain and remanding the matter for readjudication. 

In February 2016, the Board remanded the Veteran's low back claim to the Agency of Original Jurisdiction (AOJ) for additional development.  Inasmuch as the Veteran has since perfected an appeal of a September 2014 rating decision denying service connection for right knee disability, and had requested a Board videoconference hearing in connection with that issue, the Board remanded that matter so that a hearing could be scheduled.  The Board also remanded for issuance of a Statement of the Case (SOC) the matter of whether new and material evidence had been received to reopen a claim of entitlement to service connection for sleep apnea, inasmuch as the Veteran had filed a Notice of Disagreement with respect to a July 2015 rating decision that disallowed the Veteran's application to reopen that claim, and no SOC addressing the issue had been furnished.  See, e.g., Manlincon v. West, 12 Vet. App. 238 (1999).

In July 2016, while the case was in remand status, the AOJ furnished the Veteran an SOC addressing the sleep apnea issued.  Thereafter, the Veteran perfected an appeal of that issue by filing a timely substantive appeal.  After taking further action, the RO confirmed and continued the ratings for lumbosacral strain, as well as the prior denial of service connection for right knee disability, and returned the case to the Board. 

In April 2017 the Board remanded the claims to afford the Veteran a Board hearing.  Subsequent to the remand the Veteran was testified in a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ), a copy of the transcript has been associated with the Veteran's claims file.

Although the RO reopened the previously denied claims of service connection for sleep apnea and adjudicated the claim on the merits, the Board must first examine whether the evidence warrants reopening of the claims.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issues of service connection for sleep apnea and a right knee disability and the claim for increased s for the low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The claim for service connection for sleep apnea was previously denied in a May 2006 rating decision.  The Veteran did not appeal the decision and it is therefore final.

2.  Evidence submitted since the May 2006 rating decision is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claims for service connection for sleep apnea.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 2006 rating decision, the RO denied the Veteran's original claim of service connection for sleep apnea on the grounds that his sleep apnea was not diagnosed during active military service and that the Veteran did not have sleep apnea at the time of separation.  A 2005 VA sleep study, diagnosing the Veteran with sleep apnea, was considered in the rating decision but the determination was that the evidence failed to show that the condition occurred in or was caused by service.  The RO notified the Veteran of its decision and his appellate rights.  He did not initiate an appeal of the RO's decision within one year and no new and material evidence was received within a year.  38 C.F.R. § 3.156(b).  That decision became final.

The claim of entitlement to service connection for sleep apnea may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the VA at the time of the prior final decision consisted of the Veteran's service treatment records (STRs), post-service VA treatment records from December 2004 to December 2006, and a June 2005 VA sleep study.

Evidence added to the record since May 2006 includes the Veteran's testimony before the undersigned VLJ, additional post-service VA treatment records, lay statements by the Veteran, and a VA examination.  During his testimony, the Veteran indicated that he had been told by his psychiatrist that his sleep apnea may be related to his service-connected PTSD.  Additionally, the Veteran testified that he had been told by multiple people while on active duty that he had a problem with snoring.  Furthermore, it was identified that that the Veteran's psychiatrist had indicated to the Veteran that his service-connected asthma may have a connection to his sleep apnea as well.  The VA examination that was conducted in July 2015 considered an alternative theory of service connection based on the Veteran's presence in the Gulf War Theater in 1998.  

The Board finds that the Veteran's testimony and the July 2017 VA examination are new, in that it was not previously considered.  The Board further finds that the testimony is material to the Veteran's claim because it relates to an unestablished fact necessary to substantiate the claim; that is, service connection on a secondary basis to service-connected PTSD and service-connected asthma.  Thus, for the reasons, the claim for service connection for sleep apnea is reopened and must be remanded for further development.

ORDER

New and material evidence has been received to reopen the claim for service connection for sleep apnea and to that extent only, the appeal is allowed.


REMAND

Additional development is necessary prior to further disposition on the claims.

A.  Sleep Apnea

In July 2015 the Veteran underwent a VA examination for his sleep apnea.  However, the opinion provided by the examiner is inadequate.  The examiner offered a direct service connection opinion finding that he could not "directly relate [the Veteran's] sleep apnea to his active service" based on the lack of an in-service diagnosis of sleep apnea or complaints of sleep problems, as well as a lack of post-service diagnosis until 2005.  However, at the Veteran's October 2017 hearing before the undersigned VLJ he testified that while on active duty in Bosnia he was told by other service members that he "snore[d] like a bear" and that nobody wanted to sleep in his tent because he was snoring "too doggone loud."  These statements by the Veteran were not considered by the VA examiner in the July 2015 examination, as they are new as determined above.  The Veteran is competent to state what he experiences and the Board finds that the Veteran's reports of what his fellow service members told him about his snoring is credible.  Therefore, an addendum opinion is required to offer a new opinion on direct service connection, specifically addressing and considering the Veteran's statements regarding loud snoring in service.

Additionally, the July 2015 VA examiner did not offer any opinion on a secondary basis.  The Veteran testified that his psychiatrist informed him that his service-connected PTSD and service-connected asthma may be intertwined with his diagnosed sleep apnea.  As no opinion to date has been offered on service connection on a secondary basis to these two service-connected disabilities, on remand the VA examiner must offer one.  

B.  Right Knee Disability

The Veteran most recently underwent a VA examination in April 2014 for his right knee disability.  The opinion provided by the VA examiner addressed causation on a secondary basis as due to the Veteran's service-connected left knee disability.  However, it does not appear that any opinion was offered to address the claim on a direct service-connection basis or on the secondary theory of aggravation. 

In his testimony before the undersigned the Veteran indicated that he slipped stepping off a truck and fell onto both of his knees and was treated at the aid station.  Review of the Veteran's STRs reveal bilateral knee pain following a bicycle accident in September 1995.  The Veteran further testified that in his 1998 deployment to Kuwait he "jarred [his] right knee" when he stepped into a hole.  He indicated that he received treatment at Camp Doha in Kuwait and put on light duty "for like a week."  Review of the STRs does not indicate any corresponding medical records for this incident and therefore attempts must be made to obtain any outstanding STRs on remand.  

At the time of separation the Veteran testified that his right knee was still bothering him but, because his, now service-connected, left knee was hurting him worse and that was what he focused on.  Therefore, on remand an addendum opinion must be obtained to address the Veteran's claim on a direct and aggravating secondary basis.  The Board finds the Veteran's reports of ongoing right knee pain since service to be competent and credible and the VA examiner must consider these statements in rendering the requested addendum opinions.  

C.  Lumbosacral Strain

The Veteran most recently underwent a VA examination for his service-connected lumbosacral strain in July 2016.  The Veteran indicated that he experienced flare-ups of his condition that were described as requiring the Veteran to lay down and elevate his feet and then soaking his a "real hot bathtub" before taking pain medication.  His pain level during a flare-up was described as a nine or 10 out of 10.  The frequency of these episodes was described as occurring two to three times per week.  The examiner then indicated that the examination was being conducted during a flare-up, however, the objective range of motion results associated with the flare-ups portion of the examination were identical to the Veteran's initial objective range of motion results.  These results are internally inconsistent.  The Veteran's description of flare-ups indicate that he is required to lay down, at no time during the examination is it evident that the Veteran was reduced to laying down due to a his flare-ups symptoms. 

Furthermore, in his testimony before the undersigned the Veteran described his experience with his lumbar spine flare-up.  The Veteran testified that the he experienced monthly flare-ups which confined him to bed for "probably a day or two" due to the level of pain.  The Veteran also testified that the he had occasional tingling in his right leg that radiated to knee level.  He indicated that he had an appointment on the Saturday following his hearing where he would discuss the issue with his doctor.

Therefore, further development of the claim of increased rating for the service-connected lumbosacral strain is required to determine the extent of any functional loss attributable to pain during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Additionally on remand attempts should be made to update the Veteran's post-service VA treatment records dated after April 2014, the most recent VA treatment records associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain and associate with the claims file complete STRs regarding the Veteran, specifically from 1998 at Camp Doha in Kuwait.  Obtain and associate any outstanding VA treatment records concerning the Veteran dated since April 2014.

2.  Thereafter, return the claims file to the VA examiner who conducted the July 2015 VA sleep apnea examination and obtain an addendum opinion.  If the examiner determines that an opinion cannot be provided without an examination , the Veteran should be scheduled for one.

Based on a review of the record, and new examination if needed, the examiner is asked to address the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed sleep apnea had its onset in active service or is otherwise related to the Veteran's active service?

On addressing the above question, the examiner must acknowledge an comment on the Veteran's credible statements that he snored loudly in service. 

(b)  If the answer to (a) is no, is it at least as likely as not (50 percent or greater) that the currently diagnosed sleep apnea is caused or aggravated by either his service-connected PTSD or asthma?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A full rationale is to be provided for all stated medical opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, return the claims file to the VA examiner who conducted the April 2014 VA knee examination and obtain an addendum opinion.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for one.

Based on a review of the record, and new examination if needed, the examiner is asked to address the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed right knee disability had its onset in active service or is otherwise related to the Veteran's active service?

On addressing the above question, the examiner must acknowledge and comment on the right knee pain following a bicycle accident in September 1995, and any other pertinent STRs obtained pursuant to paragraph one of the Board's remand directives.  The examiner must also accept as true that the Veteran was experiencing right knee pain at the time of separation from active duty.

(b)  If the answer to (a) is no, is it at least as likely as not (50 percent or greater probability) that the currently diagnosed right knee disability was aggravated by his service-connected left knee disability. 

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A full rationale is to be provided for all stated medical opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected lumbosacral strain.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the lumbar spine disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible. 

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must comment upon the functional impairment caused by the Veteran's back disability during flare-ups; to include specific consideration of the frequency, duration, characteristics and severity of the flare-ups.  In making this determination the examiner is specifically directed to ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding the Veteran's flares by any available means, to include the Veteran's lay statements and all other evidence of record.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Upon completion of the above, readjudicate the claim. If the benefit sought on appeal remains denied, issue the Appellant and her representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


